 Case: 1:20-cv-00069-DDN Doc. #: 18 Filed: 07/28/20 Page: 1 of 1 PageID #: 198




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

SIDNEY P. COE,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )          No. 1:20-CV-69 DDN
                                                  )
HOLLIE DYSINGER, et al.,                          )
                                                  )
            Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. ECF No. 15. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith, see ECF No. 12; 28 U.S.C. § 1915(a)(3), and it is not apparent

that plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 15] is DENIED.

       Dated this 28th day of July, 2020.



                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
